     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
     Fax (530) 344-9298
 4
     Attorney for Defendant
 5
     DAISY GONZALEZ
 6
                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                 )       No. 2:18-CR-00038 TLN
 9
                                               )
                                               )
10          Plaintiff,                         )       STIPULATION AND ORDER TO
                                               )       CONTINUE STATUS CONFERENCE
11
     v.                                        )       UNTIL AUGUST 22, 2019 AT 9:30 A.M.
                                               )
12
     DAISY GONZALEZ,                           )
                                               )
13
                                               )
            Defendant.                         )
14
                                               )
                                               )
15
                                               )
16

17
                                       STIPULATION
18
            IT IS HEREBY STIPULATED AND AGREED between Daisy Gonzalez, the
19
     defendant in this matter, by and through her defense counsel, Toni White, and the United
20
     States of America, by and through its counsel, Assistant U.S. Attorney Justin Lee, that
21
     the status conference presently set for June 6, 2019, should be continued to August 22,
22
     2019, at 9:30 a.m. and that time under the Speedy Trial Act should be excluded from
23
     June 6, 2019 through August 22, 2019.
24
            Discovery associated with this case includes over 14,000 pages and hours of audio
25
     discovery. Defense counsel needs additional time to continue to review discovery,
26
     communicate with the Government and her client, discuss possible resolution and prepare
27
     for trial. The continuance is necessary to ensure continuity of counsel and for defense
28

                                                   1
 1   preparation. Accordingly, the time between June 6, 2019 and August 22, 2019, should be
 2   excluded from the Speedy Trial calculation pursuant to Title 18, States Code, Section
 3   3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties stipulate that
 4   the ends of justice served by granting this continuance outweigh the best interests of the
 5   public and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A). AUSA Justin Lee
 6   has authorized defense counsel Toni White to sign this pleading for him.
 7
     Dated: June 3, 2019                                    U.S. ATTORNEY
 8
                                                     by:    /s/ Justin Lee__
 9                                                          JUSTIN LEE
                                                            Assistant U.S. Attorney
10
                                                            Attorney for the Goverment
11

12
     Dated: June 3, 2019                                    /s/ Toni White
13                                                          TONI WHITE
                                                            Attorney for Defendant
14
                                                            Daisy Gonzalez
15

16

17

18
                                            ORDER
19

20

21
     IT IS SO FOUND AND ORDERED this 3rd day of June, 2019.
22

23

24

25
                                                       Troy L. Nunley
26                                                     United States District Judge
27

28

                                                 2
